Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 12/28/2020.
Response to Amendment
2.	The independent claims have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
Allowable Subject Matter
4.	Claims 1-18, 21-22 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach:
A computer-implemented method of state tracking in a spoken dialogue system, the method comprising: 
receiving a sequence of turns, each turn comprising: 
a numerical identifier; 
a user utterance comprising one or more words received at the spoken dialogue system; and 
a machine act comprising one or more words produced by the spoken dialogue system; 
providing, by the spoken dialogue system using a hierarchical pointer network that relates a slot value in one turn to a slot value in another turn, a first value pointer, 
providing, by the spoken dialogue system, a first turn pointer for the first turn of the received sequence of turns, wherein the first turn is a current turn and includes a first numerical identifier, wherein the first turn pointer includes a second numerical identifier of a second turn in the sequence of turns, wherein the second turn is a prior turn of the sequence of turns, wherein the second turn [[being]]is distinct from the first turn and includes at least one of a second user utterance or a second machine act having a second slot value for a second slot, and wherein the second slot value matches the first slot value; 
determining a first dialogue state for the first turn based at least on a combination of the first value pointer and the first turn pointer, wherein the first dialogue state is determined based on a predicted context output of the hierarchical pointer network; and 2U.S. Patent Application Serial No. 15/473,409 Amendment dated December 18, 2020 Reply to Office Action of August 25, 2020 
determining a first machine act of the first turn to be performed by the spoken dialogue system based on the determined first dialogue state;
	Where the claim and application specifically teach dialog state tracking with turns, numerical identifiers for the turns, value pointers, and turn pointers with slot data and additional numerical identifiers (for a specific slot from a turn), which are all used in determining dialog states.

	Bui, the closest art of record, teaches dialog state tracking that employs rules to identify slot-value pairs that make up dialog states.  The rules provide for identifying 
	Relevant portions of Bui teach:
Abstract: The present disclosure relates dialog states, which computers use to internally represent what users have in mind in dialog. A dialog state tracker employs various rules that enhance the ability of computers to correctly identify the presence of slot-value pairs, which make up dialog states, in utterances or conversational input of dialog. Some rules provide for identifying synonyms of values of slot-values pairs in utterances. Other rules provide for identifying slot-value pairs based on coreferences between utterances and previous utterances of dialog sessions. Rules are also provided for carrying over slot-value pairs from dialog states of previous utterances to a dialog state of a current utterance. Yet other rules provide for removing slot-value pairs from candidate dialog states, which are later used as dialog states of utterances.

[0043] The utterances from users are received by dialog system 106, which predicts dialog states of the utterances. A dialog state, as used herein, can refer to a representation of what one or more participants of, or users in, a dialog session have in mind based on what is expressed through utterances of the dialog session. A dialog state can be represented as a list of slot-value pairs. The slot refers to a general category, while the value represents more specifically what the dialog participants have in mind. The slot-value pairs are included in an ontology and may be organized into topics in the ontology. As used herein, an ontology can refer to a hierarchical knowledge representation used to define concepts and topics in a specific domain or area. An ontology can define relationships between concepts/topics and a constraint language. Ontology 124 is an example of such an ontology, which dialog system 106 selects from and analyzes to generate dialog states.


[0092] Carryover component 156 is configured to carry over at least one slot-value pair from the history of dialog states, such as history of states 134. Carryover component 156 is used determine which slot-value pairs to carry over to a candidate dialog state from dialog states of previous utterances. Carryover component 156 allows dialog state tracker to include slot-value pairs in the candidate dialog state from dialog states of previous utterances, even where the current utterance does not identify the slot-value pairs (e.g., there is no coreference, value, or synonym in the utterance).
[0093] As an example, carryover component 156 may carry over a slot-value pair from a previous dialog state based on determining that the slot-value pair is present in at least one utterance that occurs between a designated previous utterance and the current utterance. The designated previous utterance could be for example, the fourth 156 analyzes the dialog states of the first, second, and third dialog states for carry over.

	However the closest art of record does not specifically teach all of the components (pointers) of the hierarchical pointer network used in the state tracking of the spoken dialogue system as taught by the application.

Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657